Citation Nr: 0608769	
Decision Date: 03/27/06    Archive Date: 04/04/06	

DOCKET NO.  05-20 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an initial (compensable) disability evaluation 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
VARO in St. Louis, Missouri, that, in pertinent part, granted 
service connection for bilateral hearing loss and assigned a 
noncompensable evaluation, effective July 13, 2004.  In his 
substantive appeal dated in June 2005, the veteran stated 
that he was "only asking" for a 10 percent disability rating 
for his hearing loss.  No reference was made in the 
substantive appeal to the question of his entitlement to 
service connection for tinnitus.  Accordingly, that issue is 
considered withdrawn and is no longer in appellate status.  
38 C.F.R. §§ 20.202, 20.204 (2005).


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all pertinent evidence necessary for an equitable disposition 
of the claim.  

2.  The competent medical evidence of record shows that the 
veteran has level I hearing in each ear.


CONCLUSION OF LAW

The criteria for the assignment of a compensable disability 
evaluation for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2005).  








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice is to inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim 
in accordance with the provisions of 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 (U.S. Vet.App. March 3, 2006).  The Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service-connected disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to include 
an increased rating claim.  

In the instant case, VA satisfied its duty to notify by means 
of an August 2004 letter from the RO to the veteran, as well 
as the June 2005 statement of the case.  These communications 
informed the veteran of what evidence was required to 
substantiate his claim and of his and VA's respective duties 
for obtaining evidence.  The statement of the case provided 
the tables pertaining to evaluating hearing impairment.  
Accordingly, the Board finds the veteran has been informed of 
what is necessary to achieve a higher (compensable) 
evaluation for his service-connected hearing loss.  In the 
August 2004 communication, the veteran was told that he was 
to send "any medical reports you have."  He was informed what 
he had to do if he wanted VA to obtain the records for him.  
He was specifically told that it was his responsibility to 
make sure VA received all requested records that were not in 
the possession of a Federal department or agency.  Under 
these circumstances, the Board is satisfied that the veteran 
has been adequately informed of the need to submit relevant 
evidence in his possession.  

Pertinent Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which assigns ratings based on the average impairment of 
earning capacity resulting from service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
based on audiometric test results.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  

Hearing loss ratings are based on examination results 
including a controlled speech discrimination test (Maryland 
CNC), and a pure tone audiometry test of pure tone decibel 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz, with an 
average pure tone threshold obtained by dividing these 
thresholds by four.  Once these test results have been 
obtained, using Table VI, a Roman numeral designation of 
auditory acuity level for hearing impairment is ascertained 
based on a combination of the percent of speech 
discrimination and pure tone threshold average.  Once a Roman 
numeral designation of auditory acuity level for each ear has 
been determined, Table VII is used to determine the 
percentage evaluation for bilateral hearing loss by combining 
the Roman numeral designations of auditory acuity level for 
hearing impairment of each ear.  38 C.F.R. § 4.85.

An alternative method of rating hearing loss in defined 
instances of exceptional patterns of hearing loss is where 
the pure tone thresholds in all four of the relevant 
frequencies are greater than 55 decibels.  In such 
exceptional cases, the Roman numeral designations of hearing 
loss of an ear may be based on pure tone threshold average, 
using Table VIa.  38 C.F.R. §§ 4.85(c), 4.86.

The veteran was accorded audiometric testing by VA in October 
2004.  The claims file was reviewed by the examiner.  Pure 
tone thresholds in decibels were as follows:  

RIGHT
500
1,000
2,000
3,000
4,000

25
15
25
65
60

Average:  41.25

LEFT
500
1,000
2,000
3,000
4,000

25
20
30
55
45

Average:  37.5

The speech recognition scores, using the Maryland CNC word 
list, were 96 percent correct in the right ear and 94 percent 
correct in the left ear.

The diagnosis was bilateral high frequency sensorineural 
hearing loss.  It was noted that word recognition scores were 
normal bilaterally.  Results of immittance measurement showed 
normal middle ear function on both sides.  The type of 
hearing loss for frequency range above 2,000 hertz on the 
right and 1,000 hertz on the left was sensorineural 
bilaterally.  The degree of hearing loss for the frequency 
range from 500 through 4,000 hertz was described as mild in 
both ears.  

Applying the medical evidence to the rating criteria of 
hearing impairment, the Board concludes the currently 
assigned initial noncompensable evaluation for bilateral 
hearing loss is appropriate, and there is no basis for a 
higher evaluation at this time.  The average pure tone 
threshold demonstrated in each ear and the speech 
discrimination exhibited in each ear result in a level I 
designation under Table VI.  Taken together, a level I and 
level I designation result in a zero percent rating under 
38 C.F.R. § 4.85, and there is no basis for a higher initial 
rating.  

In reaching the foregoing determination, the Board has 
considered the history of the veteran's bilateral hearing 
loss, as well as the current clinical manifestations and the 
effect this disability may have on the earning capacity of 
the veteran from the initial grant of service connection to 
the present time.  Should the veteran's hearing loss 
disability change in the future, he may file another claim 
for an increased evaluation for hearing loss, but at the 
present time there is no basis for a compensable disability 
rating.  As noted above, audiometric testing is also 
dispositive evidence in a claim regarding the schedule rating 
to be assigned for hearing loss impairment.  See Lendenmann, 
supra.  Consequently, a schedular compensable rating for 
hearing loss is not warranted for any time frame within the 
rating period.

The Board has considered whether referral for extraschedular 
consideration is indicated.  However, nothing in the record 
reflects or suggests that there are factors warranting 
extraschedular consideration (with such related factors as 
marked interference with employability or frequent periods of 
hospitalization due to hearing loss).  38 C.F.R. § 3.321.  
Consequently, referral for extraschedular consideration is 
not warranted.  

Since there is no evidence supporting assignment of a 
compensable rating for bilateral hearing loss on either a 
schedular or extraschedular basis, the preponderance of the 
evidence is against the claim, and it must be denied.  


ORDER

A compensable disability rating for bilateral hearing loss is 
denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


